Name: Council Decision (EU) 2015/2037 of 10 November 2015 authorising Member States to ratify, in the interests of the European Union, the Protocol of 2014 to the Forced Labour Convention, 1930, of the International Labour Organisation with regard to matters relating to social policy
 Type: Decision
 Subject Matter: international law;  international affairs;  social affairs;  economic geography;  rights and freedoms;  United Nations;  criminal law
 Date Published: 2015-11-14

 14.11.2015 EN Official Journal of the European Union L 298/23 COUNCIL DECISION (EU) 2015/2037 of 10 November 2015 authorising Member States to ratify, in the interests of the European Union, the Protocol of 2014 to the Forced Labour Convention, 1930, of the International Labour Organisation with regard to matters relating to social policy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 153(2), in conjunction with points (a) and (b) of Article 153(1) and Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Union is promoting the ratification of international labour conventions, classified by the International Labour Organisation (ILO) as up to date, to contribute to the Union's efforts to promote human rights and decent work for all and to eradicate trafficking in human beings both inside and outside the Union. The protection of fundamental principles and rights at work is a key aspect of that promotion. (2) The Forced Labour Convention, 1930, of the International Labour Organisation, which the Protocol of 2014 supplements, is a fundamental ILO Convention and has a bearing on rules which make reference to core labour standards. (3) Parts of the rules provided for in the Protocol of 2014 to the Forced Labour Convention, 1930, of the International Labour Organisation (the Protocol) fall within Union competence in accordance with Article 153(2) of the Treaty on the Functioning of the European Union (TFEU). In particular, some of the rules provided for in the Protocol are already covered by Union acquis in the area of social policy. In that regard, Articles 1(1), 2(a) and 2(d) of the Protocol, in particular, concern matters covered by Council Directive 91/533/EEC (1), Directive 2008/104/EC of the European Parliament and of the Council (2), as well as Directives on health and safety at work, including Council Directive 89/391/EEC (3), Directive 2003/88/EC of the European Parliament and of the Council (4), Council Directive 94/33/EC (5) and Council Directive 92/85/EEC (6). (4) Article 19(4) of the ILO Constitution, on the adoption and ratification of Conventions, similarly applies to Protocols, which are binding international agreements, subject to ratification and linked to Conventions. (5) The Union cannot ratify the Protocol as only States can be parties thereto. (6) Member States should therefore be authorised to ratify the Protocol, acting jointly in the interests of the Union, with regard to those parts falling within Union competence in accordance with Article 153(2) TFEU. (7) The parts of the Protocol falling within the competence conferred upon the Union, other than the parts related to social policy, will be subject to a Decision adopted in parallel to this Decision, HAS ADOPTED THIS DECISION: Article 1 Member States are hereby authorised to ratify, for the parts falling within the competence conferred upon the Union under Article 153(2) TFEU, the Protocol of 2014 to the Forced Labour Convention, 1930, of the International Labour Organisation. Article 2 Member States should take the necessary steps to deposit their instruments of ratification of the Protocol with the Director-General of the International Labour Office as soon as possible, preferably by 31 December 2016. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 November 2015. For the Council The President P. GRAMEGNA (1) Council Directive 91/533/EEC of 14 October 1991 on an employer's obligation to inform employees of the conditions applicable to the contract or employment relationship (OJ L 288, 18.10.1991, p. 32). (2) Directive 2008/104/EC of the European Parliament and of the Council of 19 November 2008 on temporary agency work (OJ L 327, 5.12.2008, p. 9). (3) Council Directive 89/391/EEC of 12 June 1989 on the introduction of measures to encourage improvements in the safety and health of workers at work (OJ L 183, 29.6.1989, p. 1). (4) Directive 2003/88/EC of the European Parliament and of the Council of 4 November 2003 concerning certain aspects of the organisation of working time (OJ L 299, 18.11.2003, p. 9). (5) Council Directive 94/33/EC of 22 June 1994 on the protection of young people at work (OJ L 216, 20.8.1994, p. 12). (6) Council Directive 92/85/EEC of 19 October 1992 on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding (tenth individual Directive within the meaning of Article 16(1) of Directive 89/391/EEC) (OJ L 348, 28.11.1992, p. 1).